Citation Nr: 1119005	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-39 866 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left hip condition, claimed as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a right knee condition, claimed as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for a left hip condition and a right knee condition.

In December 2008, a Travel Board hearing before a Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  The Board notes that the Veterans Law Judge who conducted the December 2008 hearing is no longer employed by the Board.  The Board offered the Veteran the opportunity to testify at another hearing, but in correspondence received in January 2011, he indicated that he does not wish to appear at another hearing.  Thus, the appeal will be considered based on the evidence of record.

The Board noted in the June 2009 remand that the issue of entitlement to service connection for peptic ulcer disease as secondary to medication(s) prescribed for the Veteran's service-connected low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this issue to the RO for appropriate action, however it does not appear that such action was taken.  Therefore, the Board still does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claims.

The Veteran contends that he is entitled to service connection for his current left hip and right knee conditions because they are secondary to his service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level.

In the June 2009 remand, the Board found that the August 2006 VA joints examination was inadequate for purposes of properly evaluating the etiology of the Veteran's left hip and right knee disabilities.  The report contains diagnoses of osteoarthritis of the left hip and bilateral knees.  However, the examiner did not determine whether the Veteran's left hip and right knee disabilities are secondary to (caused or aggravated by) his service-connected low back disability.  The Board noted that such opinions are needed since service connection is in effect for the Veteran's low back disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board remanded the appeal for an addendum to the August 2006 VA examination/opinion.  The Board directed that the August 2006 VA examiner opine as to whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that any left hip and right knee disabilities that are currently present were caused or aggravated by the Veteran's service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level.  The examiner was requested to provide a rationale for any opinion provided.

Pursuant to the Board's remand, in July 2010, the August 2006 VA examiner provided an opinion.  The examiner stated that it is unlikely that the Veteran's current osteoarthritis of the left hip and right knee has any relation to his lumbosacral spine condition as there was no evidence whatsoever that the above mentioned joints problems occurred prior to 2006 when the Veteran was in his 60's, and in some joints osteoarthritis is prone to develop by that age anyway in the general population.  However, the Board notes that the VA examiner did not specifically address, particularly in his rationale, whether the Veteran's current left hip and right knee conditions are aggravated by the service-connected spine disability.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court"). The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the June 2009 Board remand.

The Board notes that the record contains a May 2007 treatment record from the Veteran's private physician, in which the physician stated that he could not attribute anything in the lumbar spine that causes any problems in the right knee.  However, the physician felt that the lumbosacral spine pain could be affecting the left hip pain.  Additionally, during the December 2008 hearing, the Veteran testified that he had undergone hip replacement surgery in August 2007, subsequent to his August 2006 VA examination.  

In light of the above, the Board also finds that the Veteran should be afforded another VA joints examination to determine the current nature of his left hip and right knee conditions and obtain an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current left hip and right knee conditions are related to a service-connected disability.

Moreover, the records from the Veteran's hip surgery are not in the claims file.  The Board notes that the Veteran was asked in an August 2009 letter to identify all non-VA treatment providers who treated his left hip and right knee since service.  The Veteran did not respond to this letter.  However, a specific request for information concerning his left hip surgery was not made.  On remand, the Veteran should be specifically asked to provide the name of the medical provider(s) who performed his left hip surgery, as well as any private treatment providers for his left hip and right knee.  The Veteran is hereby advised that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Staten Island VA Community Based Outpatient Clinic dating since December 2006.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left hip and right knee, to specifically include the medical care provider who performed his left hip surgery in August 2007.  Once signed releases are received from the Veteran, obtain outstanding private treatment records that have not already been associated with the claims file.  A copy of any negative response(s) should be included in the claims file and the Veteran notified of such.

3.  After the above has been completed to the extent possible, the RO/AMC should schedule the Veteran for a VA joints examination to determine the nature of the Veteran's current left hip and right knee disabilities and to obtain an opinion as to their possible relationship to a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any left hip and right knee disabilities identified.  Additionally, the examiner is requested to answer the following questions:

a.  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current left hip disability was caused by the Veteran's by the service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level; or if not, whether the left hip disability is permanently worsened beyond normal progression (aggravated) by the service connected lumbar spine condition. 

b.  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current right knee disability is caused by the Veteran's by the service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level; or if not, whether the right knee disability is permanently worsened beyond normal progression (aggravated) by the service connected lumbar spine condition.

c.  If the service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level aggravates any diagnosed left hip and/or right knee disability, the examiner should quantify, if possible, the extent to which the disability was aggravated.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



